Case 1:19-cv-02241-LPS Document 25 Filed 03/26/21 Page 1 of 4 PagelD #: 136

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

DREXANA FIELDS,
Plaintiff,
Vv. ‘ C.A. No, 19-2241-LPS-SRF

THE DEPARTMENT OF SERVICES

FOR CHILDREN, YOUTH, AND THEIR
FAMILIES CITY OF DOVER;

JOSETTE DELLE DONNE MANNING, in
her official capacity; KRISTON
LOWRY-SIMS, individually; and

DOE DEFENDANTS (1-10),

Defendants.

 

MEMORANDUM ORDER

WHEREAS, Magistrate Judge Fallon issued a Report and Recommendation (the
“Report”) (D.I. 18), dated February 17, 2021, recommending that the motion to dismiss (D.I. 10)
filed by The Department of Services for Children, Youth, and Their Families (““DSCYF”),
Josette Delile Donne Manning in her official capacity (“Manning”), and Kriston Lowry-Sims in
her individual capacity (““Lowry-Sims” and, together with DSC YF and Manning, “Defendants”),
pursuant to Federal Rule of Civil Procedure 12(b)(6), be granted with prejudice;

WHEREAS, on March 9, 2021, Plaintiff Drexana Fields (“Plaintiff’ or “Fields”} objected
to the Report (“Objections”) (D.I. 22), specifically objecting to the Report’s conclusion that the
Court lacked subject matter jurisdiction over the question of damages;

WHEREAS, on March 18, 2021, Defendants responded to Plaintiff's Objections

(“Response”) (D.IL. 24), asserting that the Report correctly found that (1) the Court lacked subject

 

 
Case 1:19-cv-02241-LPS Document 25 Filed 03/26/21 Page 2 of 4 PagelD #: 137

matter jurisdiction over Plaintiff's complaint, and (2) even if this were not the case, Plaintiff has
failed to meet the applicable pleading standards;

WHEREAS, the Court has considered the parties’ objections and responses de novo, see
28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); Brown v. Astrue, 649 F.3d 193, 195 (3d Cir.
2011);

NOW THEREFORE, IT IS HEREBY ORDERED that:

1. Plaintiff's Objections (D.I. 22) are OVERRULED, Judge Fallon’s Report
(D.I. 18) is ADOPTED, and Defendants’ motion to dismiss (D.I. 10) is GRANTED WITH
PREJUDICE.

2. The Court agrees with the Report that the stipulation Plaintiff entered is “fatal” to
her claims. (D.I. 18 at 4) This stipulation resolved Fields’ claims arising from her Level [V
classification and resulted in an Order from the Family Court of the State of Delaware (“Family
Court Order”) effectuating Fields’ removal from the Delaware Child Protection Registry on
November 26, 2018.! (id; DI. 11-1) Plaintiff filed the instant suit over a year after this removal
occurred. (D.I. 1) As such, the Report correctly concludes that there was no active case or
controversy at the time the complaint was filed alleging a violation of Plaintiff's constitutional
rights by the named Defendants, (See D.I. 18 at 4) Accordingly, the Court lacks subject matter
jurisdiction and must dismiss this action. See Peachlum v. City of York, Pennsylvania, 333 F.3d
429, 433 (3d Cir, 2003) (“The existence of a case and controversy is a prerequisite to all federal
actions.” (internal citation omitted)); Fed. R. Civ. P. 12(h)(3) (“If the court determines at any

time that it lacks subject-matter jurisdiction, the court must dismiss the action.”).

 

' Although Plaintiff does not contest the Report’s consideration of the Family Court Order,
which Defendants attached as an exhibit to their opening brief, the Report correctly notes that the
Order is subject to judicial notice, and so the Court may consider it. (See D.I. 18 at 4 n.5)

 

 

 
Case 1:19-cv-02241-LPS Document 25 Filed 03/26/21 Page 3 of 4 PagelD #: 138

3. Additionally, Plaintiff does not object to the Report’s conclusion that her failure
to “raise any arguments or case authority in opposition to the Family Court Order” in response to
Defendants’ opening brief resulted in a waiver of such opposition. (D.I. 18 at 5; see D.I. 24 at 4
n.2; see generally D.I. 22) The Court agrees with the Report on this question.

4. Plaintiff concedes that her removal from the registry “mak[es] moot any claim for
injunctive relief,” but argues that “the question of damages still remains and presents a live case
or controversy over which this Court may properly exercise jurisdiction.” (D.I. 22 at 2) In
support, Plaintiff relies on cases involving prisoners’ claims against the facilities in which they
were imprisoned. (/d. at 2-3) (citing Weaver v. Wilcox, 650 F.2d 22, 27 (d Cir. 1981); Woulard
v. Food Serv., 294 F. Supp. 2d 596, 602-03 (D. Del. 2003)) The Third Circuit has held that the
“alleviation of an alleged constitutional violation does not moot a prisoner’s claim for actual and
punitive damages.” U.S. ex rel. Jones v. Rundle, 453 F.2d 147, 150 (3d Cir. 1971) (internal
citation omitted). But even if the Court were to apply the same reasoning in this distinct context
and conclude that Plaintiff's damages claims are not moot, the complaint nonetheless fails on
other grounds.

5, As the Report correctly concludes, Plaintiff fails to allege sufficient facts in
support of her claims against Manning, Lowry-Sims, and the Doe Defendants.” (See D.I. 18 at 5)
Despite Plaintiff's assertion that these individuals “acted in bad faith and with gross and/or

wanton negligence,” the complaint sets forth no specific allegations of misconduct. (D.I. 14 at

 

? Plaintiff withdrew her claims against DSCYF. (D.I. 14 at 4)

> As the Report notes, the complaint “makes no mention” of Manning “other than in the case
caption.” (D.]. 18 at 1n.1) As to Lowry-Sims, the complaint alleges only that she is a DSC YF
employee “charged with sending out proper certified letters informing individuals that they
would be placed on the registry and their options for challenging such a placement.” Cd. at 1
n.2) (quoting D.L 1 ¥ 4)

 
Case 1:19-cv-02241-LPS Document 25 Filed 03/26/21 Page 4 of 4 PagelD #: 139

4: see generally D.I. 1) As such, Plaintiff has failed to state a claim on which relief may be
granted. See Victaulic Co. v. Tieman, 499 F.3d 227, 234 (3d Cir. 2007) (“To survive a motion to
dismiss, a civil plaintiff must allege facts that ‘raise a right to relief above the speculative
level.’”) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

Finally, Plaintiff does not object to the Report’s finding that Plaintiff failed to
plead sufficient facts. (D.I. 18 at 5; see D.I. 24 at 6 n.4; see generally DJ. 22) Further, although
Plaintiff provides slightly more detail in her response to Defendants’ opening brief, she asserts
that discovery would be necessary before she could adequately develop her claims and amend
her complaint. (See D.I. 14 at 14-16) The Court agrees with the Report that “discovery is not a
mechanism utilized at the outset of a case to save unsupported claims.” (D.I. 18 at 5) This
appears to be Plaintiff’s aim here.

Given the Court’s reasoning, amendment would be futile. Accordingly, the dismissal of

the complaint is with prejudice. The Clerk of Court is directed to CLOSE this case,

teal (LA

March 26, 2021 HONORABLE LEONARD P. STARK.
Wilmington, Delaware UNITED STATES DISTRICT JUDGE

 

 

 
